



COURT OF APPEAL FOR ONTARIO

CITATION: Damallie v. Shaukat, 2016 ONCA 198

DATE: 20160308

DOCKET: M45563

Laskin, MacFarland and Roberts JJ.A.

BETWEEN

Clifton Anthony Damallie

Moving Party (Appellant)

and

Malik Shaukat

Responding Party (Defendant)

Clifton Damallie, in person

No one appearing for the responding party

Heard and released orally: March 4, 2016

ENDORSEMENT

[1]

The appellant moves to review the order of Sharpe J.A. dated September
    16, 2015. Sharpe J.A. dismissed the appellants motion to extend the time for
    leave to appeal the Divisional Courts decision to dismiss the appellants
    motion to vary the order of Sachs J. Sitting as a single judge of the
    Divisional Court, Sachs J. denied the appellants request to adjourn his motion
    to extend the time for the filing of a Small Claims Court appeal from the
    dismissal of his claim.

[2]

The appellant did not provide any argument indicating that Sharpe J.A.
    had erred. Rather, the appellant asks that this court retry the factual
    findings of the Small Claims Court that dismissed his claim. That is not our
    task.

[3]

Sharpe J.A. saw no error in the previous courts findings that the appellant
    did not appeal the trial judgment of the Small Claims Court in a timely manner,
    he did not provide an explanation for the delay, and there was no basis for the
    appellants claim. There was no point of law or public importance raised that
    would warrant this court granting leave to appeal.

[4]

We agree with Sharpe J.A.s reasons. There is no basis to interfere.
    Accordingly, the appellants motion is dismissed.

John Laskin J.A.

J. MacFarland
    J.A.

L.B. Roberts
    J.A.


